Citation Nr: 1748818	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-10 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chronic rhinitis.

2.  Entitlement to a rating higher than 10 percent for sinusitis.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a deviated septum, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1943 to November 1945 and was awarded the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 0 percent rating for rhinitis; granted a 10 percent rating for sinusitis; declined to reopen previously denied claims for a lumbar spine condition and sleep apnea; and reopened but denied a claim for service connection for a deviated septum.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in April 2016.  In June 2016, the Board issued a decision which granted a 10 percent rating for rhinitis; denied a rating higher than 10 percent for sinusitis; denied reopening the claim for a deviated septum; reopened and remanded the claim for a lumbar spine condition; and remanded the request to reopen the claim for sleep apnea.  In addition, the Board referred to the AOJ a motion alleging clear and unmistakable error (CUE) in a 1947 RO decision which denied service connection for rhinitis and assigned a 0% rating for sinusitis.  

In January 2017, the Board again remanded the lumbar spine condition and sleep apnea issues for further development.

In April 2017, following an appeal by the Veteran, the U.S. Court of Appeals for Veterans Claims (Court) remanded the issues of higher ratings for rhinitis and sinusitis, as well as reopening a claim for a deviated septum, back to the Board pursuant to a Joint Motion for Remand (JMR) filed by the parties.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of an increased rating for rhinitis, increased rating for sinusitis, and service connection for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  In addition, the AOJ must first adjudicate the motion alleging CUE in the 1947 RO decision that denied service connection for rhinitis and assigned a 0% rating for sinusitis as it is intertwined with the underlying claims being remanded.   


FINDINGS OF FACT

1.  The Veteran did not appeal a December 2006 rating decision which denied service connection for a deviated septum, but evidence received since that time establishes that the Veteran has a deviated septum etiologically related to service.

2.  The Veteran did not appeal a December 2006 rating decision which denied service connection for sleep apnea, but evidence received since that time establishes that the Veteran has sleep apnea etiologically related to service-connected disabilities.




CONCLUSIONS OF LAW

1.  The December 2006 rating decision which denied service connection for a deviated septum is final, but new and material evidence has been received to reopen the claim and meet the criteria for service connection.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160 (d), 3.303, 20.200, 20.302, 20.1103 (2016).

2.  The December 2006 rating decision which denied service connection for sleep apnea is final, but new and material evidence has been received to reopen the claim and meet the criteria for service connection.  38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160 (d), 3.310, 20.200, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

Historically, the Veteran was denied service connection for a deviated septum and for sleep apnea in a December 2006 rating decision.  The claim for a deviated septum was denied because it was not shown to have been incurred in service.  The claim for sleep apnea was denied because it was not shown to have been incurred in service or etiologically related to a service-connected disability.

A claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

 "New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

With respect to the claim for a deviated septum, the evidence of record at the time of the December 2006 rating decision included statements from the Veteran indicating that he incurred a deviated septum in service as a result of being punched.  Since that time, the Veteran has submitted additional statements which, collectively, address why the condition was not noted on his cursory separation examination and why in-service treatment was not sought.  This evidence is new, presumed credible, and relates to the specific element of whether a deviated septum was incurred in service.  See April 2017 JMR at 8.  Therefore, new and material evidence has been received, and the claim is reopened.

Turning to the merits of the claim, the evidence establishes a current deviated nasal septum disability.  Specifically, a May 2011 VA examination diagnosed a septal deviation due to trauma.  An earlier VA examination in September 2006 indicated that this condition was more likely than not due to military service based on the Veteran's reported history of a nasal fracture after a fight during service.  The pertinent question is whether the evidence establishes this in-service incurrence.

While service records are negative for any complaints, treatment, or diagnoses of a deviated septum or other similar injury, the Board notes that the Veteran received the Bronze Star Medal, indicating combat service.  As a combat veteran, the Veteran may invoke section 38 U.S.C.A. § 1154(b) to show both that an event that allegedly caused a disability occurred in service and that the claimed disability itself was incurred in service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Veteran's statements regarding sustaining a deviated septum in service, coupled with the July 1947 VA examination findings of the condition shortly thereafter, are sufficient to establish the in-service incurrence element of the claim.  As a result, service connection for a deviated septum is warranted.

Turning to the Veteran's claim for sleep apnea, service connection was previously denied because the condition was not found to have been incurred in service or secondary to a service-connected disability.  Since the denial of the claim in December 2006, additional evidence has been received.  Specifically, a February 2017 VA opinion identified craniofacial or upper airway soft tissue abnormalities as a risk factor for obstructive sleep apnea.  The Veteran's deviated septum, which is now service-connected, is such an abnormality.  Indeed, the July 1947 VA examination which diagnosed the condition noted that it produced obstructive symptoms.

The February 2017 opinion indicated that nasal congestion was also a risk factor and confers a twofold increase in the prevalence of obstructive sleep apnea, and the examiner indicated that service-connected sinusitis and rhinitis could cause increases in obstructive sleep apnea.

In sum, the evidence establishes that the Veteran's sleep apnea is caused and/or aggravated by his service-connected deviated septum, rhinitis, and sinusitis.  Therefore, the claim for sleep apnea is reopened, and service connection is warranted.


ORDER

The claim for service connection for a deviated septum is reopened and granted.

The claim for service connection for sleep apnea is reopened and granted.


REMAND

The Veteran's claims for increased ratings for rhinitis and sinusitis, as well as his claim for service connection for a lumbar spine disability, require additional development before they can be adjudicated on the merits.

The Veteran was most recently examined for his rhinitis and sinusitis in May 2011.  He should be afforded new examinations to determine the current severity of those conditions.  In addition, the April 2017 JMR instructed the Board to request the Veteran to identify any relevant and outstanding treatment records, and to authorize VA to obtain those records on his behalf if necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit any private treatment records to support his claims for increased ratings for rhinitis and sinusitis, and his claim for service connection for a lumbar spine disability.  Alternatively, he may provide VA with sufficient information and authorizations to obtain any such private records on his behalf.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected rhinitis.  All indicated tests and studies should be completed.  The examiner should list all manifestations of the Veteran's rhinitis, including whether polyps are present.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected sinusitis.  All indicated tests and studies should be completed.  The examiner should list all manifestations of the Veteran's sinusitis, including the number of incapacitating episodes of sinusitis per year requiring prolonged (4-6 weeks) antibiotic treatment; the number of non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; the surgical treatment history of the condition; and the presence of osteomyelitis, if any.

4.  Following completion of the above, (and after adjudicating the motion alleging CUE in the 1947 RO decision) readjudicate the Veteran's claims for increased ratings for rhinitis and sinusitis, and service connection for a lumbar spine condition.  If any claim is not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate amount of time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


